DETAILED ACTION 
The amendment submitted on April 25, 2022 has been entered.  Claims 19-27 and 32-34 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Although it appears to be an oversight, claim 19 includes subject matter that was not included in the immediately prior version of the claim, yet is not underlined.  The relevant new text in claim 19 is “in mice or an equivalent dosage for a human.”  Applicant is reminded of 37 C.F.R. 1.121(c)(2), which requires “markings to indicate the changes that have been made relative to the immediate prior version of the claims.  The text of any added subject matter must be shown by underlining the added text.”  
Allowable Subject Matter 
The suggestion of allowable subject matter in the prior action is withdrawn in view of the claim amendment.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method to prevent hearing loss is acknowledged.  All of the claims correspond to the elected invention, with claims drawn to the other invention having been cancelled.  
Withdrawn Rejections 
The rejection of claims 18 and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Zuo (WO 2018/204226 A1) is withdrawn because these two claims have been cancelled.  
Maintained/Modified Rejections Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claim 22 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuo (WO 2018/204226 A1).  
Zuo (cited in the prior action) discloses (see Example 4 at p. 85) using the EGFR inhibitor known as dabrafenib to “protect against cisplatin-induced hair cell loss,” including oral admin-istration (para. 00127).  The reference further discloses (Example 5 at p. 86) using such EGFR inhibitors as protection against noise-induced hearing loss within the meaning of claim 22.  
Response to Arguments 
Applicant argues (see applicant’s Remarks, submitted April 25, 2022, at p. 4) that Zuo discloses dabrafenib in the context of a long list or catalog.  Applicant also misquotes the refer-ence as saying the following (emphasis added): “Dabrafenib is only identified in a screen as “potentially protected against cisplatin-induced cell death” in a mouse cochlea-derived cell line (HEI-0C1) para [00153].”  What the reference (Zuo at para. 00153) actually says, however, is as follows (emphasis added): 
A screen of a library composed of 75 kinase inhibitors was conducted to identify inhibitors that protect against cisplatin-induced hair cell loss.  This screen identified four compounds: (1) Her2 inhibitor UBRITINIB (TAK 165), (2) Pan-AUR inhibitor SNS314 (3) BRAF-V600E inhibitor GSK2118436A (DABRAFENIB) , and (4) PDGFR inhibitor CRENOLANIB that potently protected against cisplatin-induced cell death in a mouse cochlea-derived cell line (HEI-OC1) as well as cisplatin-induced hair cell loss in cochlear explants.  
As one will no doubt appreciate, “potently” has an entirely different meaning that “potentially.”  Actually, the disclosure in Zuo that dabrafenib is “potently” protective in opposition to applicant’s assertion that the compound is only “potentially” useful in preventing hearing loss.  Applicant’s arguments in this regard have been fully considered but are not persuasive, so the rejection is maintained.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP1 2141 et seq. 
Claims 20 and 26-27, as amended, are rejected under 35 U.S.C. 103 as being unpatent-able over Zuo as applied above.  
The disclosure of Zuo is relied upon as set forth above.  In addition, the reference sepa-rately discloses using trametinib (para. 0036) for the prevention of cisplatin-induced hearing loss.  
The difference between the prior art and the claim is issue is that Zuo does not specifically disclose combination therapy with trametinib or administration “45 minutes before the noise exposure.”  
With respect to combination therapy of dabrafenib and trametinib, although Zuo does not specifically disclose this combination, it nevertheless discloses them separately as being useful for preventing cisplatin-induced hearing loss.  In such cases, a prima facie case of obvious-ness exists.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  See MPEP 2144.06(I) (COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).  One would therefore have viewed the subject matter of claim 20 as being prima facie obvious when the teachings of the reference are considered as a whole.  
With respect to claims 26-27, it appears that one would desire to administer such a protective drug at or around the time of noise exposure, so “45 minutes” would have been considered a matter of common sense, especially in light of the guidance in Zuo (p. 70) that it is a matter of routine experimentation for the skilled artisan to optimize the “timing[] and frequency of administration.”  See MPEP 2144.05(II) (Optimization Within Prior Art Conditions or Through Routine Experimentation).  
Response to Arguments 
Applicant argues (applicant’s Remarks at p. 5) that “Zuo does not provide working exam-ples” or any “data on the synergistic activity” of dabrafenib and trametinib.  The examiner agrees.  It appears to be applicant’s position that the prima facie showing of obviousness is rebutted by a showing of unexpected results.  In order to rely on unexpected results in rebuttal of an obvious-ness rejection, has the burden of explaining the data proffered as evidence of non-obviousness.  Any differences between the claimed invention and the prior art would be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Applicant argues that the data in, for example, Figures 9 and 13 of the drawings show a synergistic effect.  Before assessing whether applicant’s data are persuasive, it is important to establish a baseline.  That is, before concluding that an effect is unexpected, it is helpful to first establish what is expected.  This is usually accomplished by comparison with the closest prior art, which in this case is Zuo.  Applicant has not explained how the results described in the examples of applicant’s specification or the data illustrated in the drawings are truly unexpected.  For example, applicant has not compared the claimed invention with the disclosure of Zuo, so the examiner is not persuaded that the instant claims are patenta-ble over the cited reference.  See MPEP 716 for a discussion of “unexpected results.” 
New Grounds for Rejection Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 19, 21, 23-25, 32, and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Specifically, these claims refer to “an equivalent dosage for a human,” which is not clear.  Applicant’s specification does not provide a standard for ascertaining what an “equivalent” dosage amount is, so one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.  A dosage amount of 100 mg/kg in mice is “equiv-alent” to 100 mg/kg in humans, is it not?  In the prior action (see the table at p. 3 and the discus-sion thereof), the examiner presented an explanation of how a particular dosage amount expressed as “mg/kg” would presumably be the same for any animal, either mice or humans.  Applicant has not presented any alternative explanation or otherwise rebutted the examiner’s assumption, but it appears to be implicit in the recent amendment that dosage amounts for humans and mice would be different.  
Claim Rejections – 35 USC § 103 
The statutory basis for rejection under this section is recited above.  
Claim 33 is rejected over Zuo as applied to claim 22 above, and further in view of Hazlitt (J. Med. Chem. 2018;61(17):7700-09).  
Briefly, Zuo discloses using dabrafenib for the prevention of cisplatin-induced hearing loss.  Hazlitt (cited in applicant’s IDS2) similarly discloses (see, e.g., the Abstract) using AZD5438 for the prevention of cisplatin-induced hearing loss.  The combination of the two drugs within the meaning of claim 33 would have been prima facie obvious for the reasons discussed in MPEP 2144.06(I), discussed above.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019] 
        2 See the information disclosure statement (IDS) submitted on January 21, 2022